[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO STRIKE #110 AND #112 (Defendant Filene's) #106 (Conn. Post Mall)
Count One — Denied.
The facts alleged are sufficient to sustain a claim of negligent infliction of injury by the defendants or either of them.
Count Two — Granted.
The facts alleged do not rise to the level required to support the elements of this cause of action. DeLaurentis v. NewHaven, 220 Conn. 225, 266.
Count Six — Denied.
The plaintiff's allegations, if sustained, are sufficient to support the elements of this cause of action.
Count Seven — Granted.
The facts alleged are insufficient to support this claim which requires publication.
Count Eight — Granted.
The appropriate and available remedy for this count is an administrative appeal which may not be joined with a civil action claiming other remedies. CT Page 4806
BY THE COURT,
  George W. Ripley, II Judge Trial Referee